Citation Nr: 1543958	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-35 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating greater than 10 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision in which the RO (hereinafter agency of original jurisdiction (AOJ)), inter alia, denied a rating greater than 10 percent for CAD.  In April 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2012.

In March 2015, the Board remanded the increased rating claim for CAD to the AOJ for further action, to include additional development of the evidence.  The Board also finally decided 5 additional issues, to include denying service connection for hypertension.  After completing the development requested by the Board to the extent possible, the AOJ continued to deny the increased rating claim for CAD (as reflected in a July 2015 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless , electronic claims processing system.  Additional electronic records are located in Virtual VA.  

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

After accomplishing further action pursuant to the March 2015 Board remand, the AOJ issued the aforementioned SSOC on July 8, 2015.  On July 28, 2015, prior to transfer of the case to the Board, the AOJ received previously unconsidered and relevant evidence from the Veteran for consideration of his claim.  The AOJ did not consider the newly submitted evidence in an SSOC.

Applicable VA regulations require that pertinent evidence added to the record while in the AOJ's possession must be addressed in an SSOC.  38 C.F.R. §§ 19.37, 20.1304 (2015).  Here, that was not done.  Thus, the issue on appeal must be returned to the AOJ for readjudication.

The Board also finds that, prior to readjudication of the claim, further AOJ action is required.

The Veteran is service-connected for CAD (also referred to as ischemic heart disease (IHD)) which is rated under Diagnostic Code 7005.  The criteria for ratings in excess of 10 percent for CAD include consideration of the presence of cardiac hypertrophy, the degree of reduced workload capacity expressed in terms of metabolic equivalents (METs) and the extent of left ventricular dysfunction (LVH) expressed in terms of ejection fraction (EF).  38 C.F.R. § 4.104, Diagnostic Code 2005 (2015).

Notably, the March 2015 Board decision denied service connection for hypertension and, thus, the complications of hypertension.  As a general matter, when it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran's private medical records reflect a history of severe hypertension with congestive heart failure (CHF) as early as 1997.  His CHF was believed to be related to long-standing, untreated hypertension and hypertensive cardiomyopathy.  See, e.g., Private physician letter dated August 22, 1997.  However, it was indicated that an ischemic component could not be ruled out.  See Private physician letter dated February 27, 1998.  The subsequent findings are significant for an echocardiogram in 2002 which estimated a left ventricular EF of 35 percent, a cardiac catheterization in July 2008 which was interpreted as showing single-vessel obstructive atherosclerotic CAD treated with stenting, and a September 2014 myocardial perfusion stress test - terminated early due to deconditioning, hip pain and ankle pain - which estimated a METs of 2.3. 

With respect to the etiology of the above-mentioned findings, an April 2009 VA examiner found that the Veteran's CHF, reduced EF of 35 percent and hypertensive cardiomyopathy, were not aggravated by his CAD.  

A February 2012 VA examiner found that the Veteran's dilated cardiomyopathy including left bundle branch block (LBBB), mitral valve insufficiency, and LVH represent a nonservice-connected form of heart disease caused by a remote history of alcohol use and poorly controlled hypertension which was superimposed over the service-connected CAD.  This examiner performed an interview-based estimation of 3-5 METs.  In responding to specific questions from a VA Disability Benefit Questionnaire (DBQ), the VA examiner found that the Veteran's METs limitation was 20 percent due to his service-connected CAD, 60 percent due to morbid obesity, and 20 percent due to deconditioning of which 10 percent was due to on-going tobacco smoking.

As discussed in the March 2015 remand, a matter for resolution in this appeal concerns the extent of disability related to service-connected CAD as opposed to the complications of nonservice-connected hypertension.  In March 2015, the Board requested clarifying medical opinion as to (1) whether the Veteran's hypertensive cardiomyopathy with LBBB, LVH, EF, and CHF were considered forms or components of CAD; (2) whether the Veteran's METs can be determined by testing other than by interview or strenuous physical exertion methods including, but not limited to, the adenosine testing noted in the history; and (3) the best assessment of the Veteran's METs that can be attributed to service-connected CAD using a specific value of METs with a rationale provided for this estimation.

Following examination and review of the claims file, a July 2015 VA examiner stated that the Veteran's CAD symptoms resolved following percutaneous coronary intervention (PCI) in 2008 with a 2009 cardiac catheterization showing no significant disease.  The examiner stated that "[i]t is not clear that [the Veteran] is having any symptoms of IHD at this time."  The examiner explained that the Veteran's cardiomyopathy was almost certainly due to hypertension given his history of blood pressure (BP) levels and the slight degree of CAD found many years after the cardiomyopathy diagnosis.  

With respect to the Veteran's METs level due to CAD, the VA examiner explained that an evaluation of the Veteran's METs level based upon stress testing or a level 2 cardiopulmonary exercise test (which could specifically isolate the extent of CAD workload capacity) would be medically contraindicated.  A METs level of 3-5 was estimated.  The VA examiner explained that, in the absence of medically contraindicated highly invasive cardiopulmonary exercise testing, providing a METs level solely due to the Veteran's IHD "cannot be answered without resorting to speculation" as there was no clear measure of METs due solely to IHD.  Nonetheless, the VA examiner further commented that the Veteran's "EF" is due to non-ischemic causes and that "IHD is not playing any role in [the Veteran's] current condition."

The Board finds that the July 2015 examination report is inadequate for rating purposes.  First, the VA examiner posited that an estimation of the Veteran's METs solely due to CAD would not be possible without resort to pure speculation.  Generally, the Board cannot rely on an examiner's conclusion that an opinion would be speculative unless there is an explanation for such opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board recognizes that, while the VA examiner's comments that the Veteran's CAD is not "playing any role in his current condition" appears to suggest no CAD contribution to a reduction of his workload capacity, the prior VA examination in February 2012 found that the Veteran's CAD had a 20 percent contribution to his reduced workload capacity.  Thus, the examiner's conclusion and reasoning is not sufficiently clear for adjudication purposes.  

Additionally,  the Veteran's recent VA clinic records, which include cardiology consultations, refer to the Veteran as having CAD with ischemic cardiomyopathy.  See, e.g., VA clinic records dated October 2013, August 2014, and March 2015.  The July 2015 VA examiner opinion does not discuss the relevance of this diagnosis in the VA clinic setting.  Thus, the examination report is inadequate for rating purposes.

Hence, the AOJ should arrange for the Veteran to undergo another VA cardiovascular examination, by a cardiologist, at a VA medical facility.  The examiner should clarify whether the Veteran manifests ischemic cardiomyopathy as diagnosed in the VA clinic setting, and identify which symptoms, if any, are encompassed by the Veteran's CAD, and which are attributable to other conditions.  Furthermore, the examiner must provide a definitive statement as to whether the Veteran's CAD contributes to a reduction of his workload capacity; and, if so, provide an estimation as expressed in terms of METs.  If the examiner determines that it is impossible to determine which symptoms are related to his CAD, he or she clearly so state and explain why.  

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increased rating.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination,  the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, relevant records. 

As for VA records, the claims file currently includes treatment records from the Durham VA Medical Center (VAMC) dated through April 2015.  Thus, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Durham VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since April 2015, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

The AOJ's adjudication of the claim for higher rating should include consideration of whether application of Mittleider is appropriate, and whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2008), is appropriate.  The AOJ should consider all evidence associated with the claims file since the last adjudication of the higher rating claim.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Durham VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since April 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.
.
Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by a cardiologist, to obtain medical findings needed to assess the severity of his service-connected CAD. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, except those medically contraindicated, should be accomplished (with all results made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly identify all heart disorder(s) and symptoms/complaints present since July 2010, to include consideration of cardiomyopathy, left bundle branch block, mitral valve insufficiency, left ventricular hypertrophy, and congestive heart failure.

Then, with respect to each such diagnosed disorder or noted symptom/complaint the examiner should provide an opinion, consistent with sound medical judgment, as to whether such has any relationship to the service-connected CAD. 

In doing so, the physician must specifically consider and discuss all pertinent medical evidence including the recent assessments in the VA clinic setting that the Veteran manifests CAD with ischemic cardiomyopathy.  If the examiner determines that any symptom or disorder is not related to the Veteran's CAD, the examiner should clearly so state, and explain the basis/es for such conclusion. 

The examiner should estimate the Veteran's workload capacity in METs and clearly indicate whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected CAD from those attributable to any other nonservice-connected cardiac disability(ies).  In so doing, the examiner should clearly state whether the Veteran's CAD contributes in any extent to a decrease in his workload capacity and, if so, provide the METs score for CAD (and its complications, if any).  The examiner's attention is directed towards a February 2012 VA examination report which found a 20 percent contribution of CAD in the Veteran's reduction in workload capacity and the July 2015 VA examiner's comments. 

The examiner should clearly indicate whether the Veteran's reduced left ventricle ejection fraction and cardiac hypertrophy is attributable to his service-connected CAD and its complications, if any. 

The physician should also clearly identify all cardiac symptoms/effects for which it is not medically possible to distinguish as resulting from service-connected and nonservice-connected cardiac disability(ies).

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.
 
6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for increased rating for CAD.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim for an increased rating for  CAD in light of all pertinent evidence and legal authority (to include alternative rating criteria the provisions of 38 C.F.R.§ 3.321, as appropriate; and consideration of whether application of Mittleider and whether "staged rating" of the disability, pursuant to Hart, is appropriate.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

